NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                 Nos. 20-2129 & 20-2615
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                               NATHANIEL NYAMEKYE,
                                                 Appellant
                                  _______________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. No. 2-17-cr-00192-002)
                      District Judge: Honorable Reggie B. Walton
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 25, 2022

       Before: CHAGARES, Chief Judge, McKEE, and MATEY, Circuit Judges.

                                 (Filed: February 2, 2022)
                                    _______________

                                       OPINION ∗
                                    _______________



       ∗
         This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
MATEY, Circuit Judge.

       Nathaniel Nyamekye challenges the admission of evidence obtained with a search

warrant, believing the supporting affidavit lacked probable cause. We find no error and

will affirm.

                                   I. BACKGROUND

       We summarize only the basic facts of this complicated criminal enterprise. A

fraudulent email 1 caused a real estate settlement company to wire $411,548 to a bank

account, where the money made its way to Nyamekye, his business, and others. Nyamekye

then mailed some of the funds to other parties. Alerted to the scam, law enforcement

obtained a warrant to search Nyamekye’s business and home, seizing three cell phones and

recovering evidence used against Nyamekye at trial. 2 Nyamekye unsuccessfully moved to

suppress that evidence and, following his conviction, appealed the District Court’s decision

to admit the evidence obtained from his home. 3

                                    II. DISCUSSION

       We review the denial of a motion to suppress de novo, United States v. Conley, 4

F.3d 1200, 1204 (3d Cir. 1993), and will affirm if there is a substantial basis to find

probable cause for the warrant, United States v. Miknevich, 638 F.3d 178, 182 (3d Cir.


       1
          This was not the only fraud in this matter, but was the only one discussed in the
affidavit.
        2
          Nyamekye was tried on charges of conspiracy to commit money laundering, 18
U.S.C. § 1956(h), and engaging in monetary transactions in property derived from
specified unlawful activity, § 1957(a).
        3
          The District Court had jurisdiction under 18 U.S.C. § 3231 and we have
jurisdiction under 28 U.S.C. § 1291.

                                                  2
2011). We consider the affidavit “read in its entirety and in a common sense and

nontechnical manner.” Conley, 4 F.3d at 1206. But only the affidavit, not “other portions

of the record.” United States v. Hodge, 246 F.3d 301, 305 (3d Cir. 2001) (quoting United

States v. Jones, 994 F.2d 1051, 1055 (3d Cir. 1993)).

       Here, the affidavit noted that criminals connected to computer frauds “often

communicate with co-conspirators via electronic devices, which are frequently kept at their

residence.” (App. at 58.) It explained that a cooperating witness (“CW3”) told law

enforcement that Nyamekye owned a laptop and two iPhones, items that the witness

believed were used for criminal activities. CW3 also believed Nyamekye’s business was a

front for illegal activity. All insufficient, Nyamekye argues, for probable cause to search

his home. We disagree. The affidavit, even without the information provided by CW3,

provided a substantial basis for the Magistrate Judge to find probable cause that Nyamekye

participated in possible fraud, and that portable electronics might be located in his home.

See United States v. Caesar, 2 F.4th 160, 174 (3d Cir. 2021) (noting probable cause may

be inferred from, among other things, the type of crime and the nature of the items sought).

The affiant, based on training and experience, noted the connection here, tying participants

in fraud to the use of portable electronics. See United States v. Stearn, 597 F.3d 540, 560

(3d Cir. 2010) (noting nexus between home and evidence may be established by, for

example, “conclusions of experienced officers”). Given the totality of the circumstances,




                                                3
the “fluid” determination of a substantial basis for probable cause was not erroneous. Id. at

559 (quoting Illinois v. Gates, 462 U.S. 213, 232 (1983)). 4

                                   III. CONCLUSION

       There was a substantial basis for the Magistrate Judge’s finding of probable cause

for the search of Nyamekye’s residence. For that reason, we will affirm the judgment of

the District Court.




       4
         Even if the affidavit did not support the search there would be no need to suppress
the evidence. When law enforcement acts in “reasonable reliance on a search warrant
issued by a detached and neutral magistrate,” United States v. Leon, 468 U.S. 897, 900,
920–21 (1984), and this reliance is “objective[ly] reasonable[],” id. at 924, the seized
evidence may be admitted unless “a reasonably well trained officer would have known that
the search was illegal despite the magistrate’s authorization.” United States v. Stearn, 597
F.3d 540, 561 (3d Cir. 2010) (quoting United States v. Zimmerman, 277 F.3d 426, 436 (3d
Cir. 2002)). We find no reason to think that the agent here should have detected something
awry. Even if the warrant contained the deficiencies Nyamekye claims, it would not have
been deficient enough to alert the agent.
                                                 4